LATTIMORE, Judge.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
• This prosecution was for a violation of the law against selling intoxicating liquor (Pen.Code 1925, art. 666 et seq., as amended), which was in force prior to the adoption of the recent Liquor Control Act passed by the 44th Legislature, 2d Called Sess., 1935 (Vernon’s Ann.P.C. art. 666 — 1 et seq.). In the case of Meadows v. State, 88 S.W.(2d) 481, delivered November 27, 1935, we held that all prosecutions of this character would have to be dismissed.
For the reasons stated in that opinion, the judgment in this case is reversed and the prosecution ordered dismissed.